Citation Nr: 1016842	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-31 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty service from June 1967 to 
April 1969.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Cleveland, Ohio, which denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accordance with 38 
C.F.R. § 20.1304 (2009).


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran has PTSD as a 
result of a verified combat stressor.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his PTSD is the result of a verified 
combat stressor.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f)(3) (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Furthermore, in light of the favorable 
decision for the Veteran in this case, any error in the 
timing or content of VCAA notice, if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).
Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009). 

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2009).  Otherwise, the 
law requires verification of a claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2009); Gaines v. West, 
11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id. Service department 
evidence that a veteran engaged in combat or that a veteran 
was awarded the Purple Heart Medal, Combat Infantryman Badge, 
or similar combat citation will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he 
must corroborate his testimony by credible supporting 
evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements.").  In such cases, the record must include 
service records or other credible evidence that supports and 
does not contradict the veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service 
stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997).  Because the question of whether a 
veteran was exposed to a stressor in service is a factual 
one, VA adjudicators are not bound to accept uncorroborated 
accounts of stressors or medical opinions based upon such 
accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).

III.  Factual Analysis

The appellant contends that he has PTSD as a result of combat 
service in the Republic of Vietnam.  Specifically, he 
describes incidents in which he was injured when an explosion 
occurred near his location, and having witnessed the death of 
a chaplain when his head was blown off by enemy forces. 
 
A review of the Veteran's DD 214 reveals that he served in 
Vietnam and, in addition to several other citations, was 
awarded a Purple Heart.  As there is no evidence to the 
contrary, the Board thus concedes that his claimed in-service 
combat stressors are presumed to have occurred.

As stated above, however, in order to establish service 
connection for PTSD, a veteran must have a current diagnosis 
of PTSD directly related to his in-service stressor.  See 38 
C.F.R. § 3.304(f) (2009).  The Board will therefore turn to 
the issue of whether the Veteran has a current diagnosis of 
PTSD as a result of his in-service stressors.

In this respect, the Board notes that a review of the 
Veteran's service treatment records, including his enlistment 
and separation examination reports, show that he neither 
complained of, received treatment for, nor was diagnosed with 
any psychological or psychiatric disorders, including PTSD.  
The evidence of record shows that, following service, he did 
not seek treatment for PTSD until January 2006, when he 
applied for VA compensation benefits.  

In April 2006, pursuant to his claim, the Veteran was 
afforded a VA PTSD evaluation.  During the examination, he 
reported that he was employed at Ford Motor Company, where he 
had worked for 33 years.  He noted that he had been rather 
stressed lately because the plant was probably going to be 
shutting down in the near future; he denied any extreme post-
service traumatic events.  Regarding his marital and family 
relationships, he said that he had a very good relationship 
with his family and had been married to his current wife for 
six years.  Prior to that, he had been married to the same 
woman for 27 years in a marriage that had produced three 
children.  He noted, however, that his first marriage had 
ended due to his heavy drinking and "running around."  He 
reported no major problems in regard to socialization skills 
and said that he enjoyed several leisure time activities.  He 
noted, however, that since returning from Vietnam, he had 
developed a substance abuse problem, drinking as much as 1.5 
cases of beer per day along with whiskey.  He also noted a 
past history of having been involved in some assaults and/or 
violent episodes.  During the mental status examination, he 
was found to be well-groomed, pleasant and cooperative, with 
good eye contact.  He was oriented to person, time and place, 
and displayed no memory deficits.  He specifically denied any 
delusions or hallucinations, and was noted to have interacted 
well with the examiner during the evaluation.  He also denied 
suicidal or homicidal ideations, anxiety, panic attacks or 
crying spells.  Although he reported that he had not slept 
soundly since returning from Vietnam, and only got about 4-5 
hours of sleep per night, he denied any service-related 
nightmares or flashbacks.  He also did not report daily 
recurrent thoughts of Vietnam experiences or any 
hypervigilent behavior.  Based on these findings, the 
examiner concluded that the Veteran did not meet the 
diagnostic criteria for PTSD.  Instead, he diagnosed him on 
Axis I (clinical disorders) with alcohol abuse.  He noted 
that, although a review of the claims folder substantiated 
the Veteran's claims regarding having been in areas of 
Vietnam where enemy soldiers were located, he had no 
significant impairment in social or occupational functioning, 
no significant avoidant behavior, impulse control problems, 
hyperarousal, hypervigilance or any other significant PTSD 
symptoms.  Rather, he concluded that the Veteran's stressors 
were only moderate and were job-related.  

In January 2007, following the denial of his claim by the RO, 
the Veteran submitted a copy of a private PTSD evaluation 
dated December 2006.  In her report, the examiner, Dr. M. 
Blythe, noted that while he was in Vietnam, the Veteran had 
been constantly exposed to combat situations.  She 
specifically noted that he was a recipient of a Purple Heart 
Medal due to having been wounded in combat.  The Veteran said 
that, as a result of the current Persian Gulf War, he found 
himself dwelling more and more on his Vietnam experiences, 
and alluded to nightmares, as well as intrusive thoughts of 
his Vietnam service.  He also reported having difficulties 
watching news about the Iraq War, as it made him sad.  He 
further noted that whenever he saw or heard something related 
to his war experiences, such as the noise of helicopters, his 
Vietnam experiences came flooding back.  During the mental 
status examination, the Veteran appeared to be well-groomed 
and appropriately-dressed.  His affect was flat and 
expressionless, and his mood was depressed with lability and 
anxiety.  He was oriented times three, but had some short-
term memory loss problems.  He said that he did not trust 
anyone except some of the people with whom he had served in 
Vietnam.  He endorsed no delusions or hallucinations, but 
said that he had a lot of suspiciousness and paranoia.  He 
also said that he did not like being around crowds, and thus, 
avoided shopping.  It was noted that, although he was able to 
provide a history to the examiner, he sometimes became 
disorganized and was very difficult to interview.  

Based on these findings, Dr. Blythe diagnosed the Veteran on 
Axis I with chronic PTSD and alcohol abuse over time.  She 
specifically noted that his PTSD was caused by his wartime 
experiences in Vietnam, which he had dealt with by working 
50-70 hours per week.  In support of her findings, Dr. Blythe 
discussed the Veteran's PTSD symptomatology according to the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").   She 
specifically noted that he presented with a serious 
disruption of social functioning; had no friends; had no 
relationship with any family members except his wife; 
experienced daily intrusive thoughts and recollections about 
Vietnam; had chronic sleep problems with nightmares waking 
him up 1-2 times per week; felt detached from everyone except 
his wife; was no longer interested in any activities he used 
to enjoy, and instead, filled his time with work; used 
alcohol in order to help him sleep; was easily irritated and 
became angry for no reason; had trouble concentrating; was 
hypervigilent and believed others were watching him and were 
out to get him; was suspicious and paranoid; and avoided 
crowds.  
Also of record are two additional private psychological 
examination reports from Dr. K.J. Manges.  Dr. Manges 
concluded, based on a thorough psychological evaluation, 
including the administration of several standardized tests 
specifically designed to evaluate PTSD, that the Veteran 
satisfied the diagnostic criteria for PTSD as a direct 
consequence of his service in Vietnam.  See records, July 
2009 and March 2010.  

IV.  Conclusion

It is the responsibility of the Board to weigh the evidence 
of record, including the medical evidence, to determine where 
to give credit and where to withhold the same, and in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In addition, the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, his knowledge and skill in analyzing the data, and 
his medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In this regard, having reviewed the complete record, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran 
currently has PTSD as a result of his combat stressors during 
active military service.  As noted above, although the VA 
examiner concluded that the Veteran did not have PTSD, but 
rather, alcohol abuse, the Board also notes that his opinion 
appeared to be based primarily on a finding that the 
Veteran's stressors were only moderate and were solely job-
related.

However, as noted above, because the Veteran is the recipient 
of a Purple Heart, his combat-related stressors are presumed.  
Thus, the only question is whether he has a diagnosis of PTSD 
attributable to his confirmed stressors.  

In considering the opinion of the VA examiner and that of the 
private physician, Dr. Blythe, as well as the opinion of Dr. 
Manages, it is obvious that there is a disagreement regarding 
the appropriate Axis I diagnosis/diagnoses, and the Board 
does not find sufficient reason to favor one opinion over 
another.  Under the so-called "benefit-of-the-doubt" rule, 
in order for the Veteran to prevail, there need not be a 
preponderance of evidence, but only an approximate balance of 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Given the evidence set fourth above, such a 
conclusion cannot be made in this case.  Therefore, resolving 
reasonable doubt in favor of the Veteran, competent medical 
evidence establishes a diagnosis of PTSD related to combat 
stressors.  Accordingly, service connection for PTSD is 
warranted.  See 38 C.F.R. § 3.102 (2009).









ORDER

Service connection for PTSD is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


